2013 UT App 75
_________________________________________________________

               THE UTAH COURT OF APPEALS


                          SALT LAKE CITY,

                        Plaintiff and Appellee,

                                  v.

                          RICHARD MENKE,

                      Defendant and Appellant.

                        Per Curiam Decision
                         No. 20120342‐CA
                        Filed March 28, 2013

               Third District, Salt Lake Department
               The Honorable Randall N. Skanchy
                          No. 111904711

        Caleb John Cunningham, Attorney for Appellant
         Adrianna S. Davis and Padma Veeru‐Collings,
                    Attorneys for Appellee


            Before JUDGES ORME, DAVIS, and MCHUGH.


PER CURIAM:

¶1     Richard Menke appeals his conviction of burglary of a
vehicle. Menke argues that there was insufficient evidence to
support the conviction and that the district court should have
granted his motion for a directed verdict. We affirm.

¶2     We review the district court’s denial of a motion for directed
verdict for correctness. See State v. Hirschi, 2007 UT App 255, ¶ 15,
167 P.3d 503. We will reverse only if the evidence, viewed “in the
light most favorable to the verdict, . . . is sufficiently inconclusive
or inherently improbable that reasonable minds must have
                      Salt Lake City v. Menke


entertained a reasonable doubt that the defendant committed the
crime of which he was convicted.” Id. (citation and internal
quotation marks omitted).

¶3     Menke first asserts that Salt Lake City presented insufficient
evidence to demonstrate that he entered the UTA bus unlawfully.
However, Menke admitted during trial that nobody gave him
permission to enter the unoccupied and locked bus. Further,
testimony demonstrated that before entering the bus, Menke tried
to pry open the doors before proceeding to the driver’s side
window, reaching in, and hitting the door’s release button. Under
these circumstances, there was sufficient evidence to demonstrate
that Menke entered the UTA bus unlawfully.

¶4      Menke next argues that there was insufficient evidence to
demonstrate that he entered the bus with the intent to commit a
felony or a theft. “[I]ntent may be inferred from conduct and
attendant circumstances in light of human behavior and experi‐
ence.” State v. Hawkins, 967 P.2d 966, 972 (Utah Ct. App. 1998). Such
evidence may include “the manner of entry, the time of day, the
character and contents of the building [or vehicle], the person’s
actions after entry, the totality of the surrounding circumstances,
and the intruder’s explanation.” Id. Here, the facts supported the
inference that Menke entered the bus with the intent to commit a
theft. Menke admitted that he did not have permission to enter the
bus, and the manner of his entry was suspicious. Menke was
observed crouching down in the area of the bus where the bus
driver sits and where the transfer slips might logically be kept.
When police searched Menke’s backpack they found numerous
transfer slips. Further, the explanation Menke offered at trial for
entering the bus was different from the explanation given at the
time of his arrest, and neither version provided a logical reason for
why he would have entered a locked bus without permission.
Under the totality of these circumstances, there exists a reasonable
inference that Menke entered the bus with the intent to commit a
theft.

¶5     Affirmed.




20120342‐CA                      2                 2013 UT App 75